Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The amendment filed on November 18, 2021 has been received and made of record. In response to Non-Final Office Action mailed on August 18, 2021, independent claim 1 has been amended and dependent claim 11 has been re-written as an independent claim. Applicants maintained dependent claims 2, 4-10, and 12-16 and cancelled dependent claim 3 after the Non-Final Office Action. NO claim has been added as new claim. Therefore, claims 1, 2 and 4-16 are pending for consideration.

Response to Arguments

3. Applicants’ arguments, in "Remarks" filed on November 18, 2021 with respect to independent claim 1 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 4-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon(US 2003/0227262 A1).

Regarding claim 1, Kwon teaches a pixel circuit(pixel circuit, fig.6), comprising: a storage capacitor unit(capacitor C1), a driving transistor(transistor M1), a compensation unit (transistor M2, transistor M3), a switching unit(transistor M4), a light-emitting element(organic EL element OLED) and a current supply unit(data line Dm) configured to supply a data current (IDATA, Para-42), wherein

    PNG
    media_image1.png
    346
    321
    media_image1.png
    Greyscale
Fig.6

a first end of the storage capacitor unit(C1) is connected to a gate electrode(fig.6) of the driving transistor(M1), and a second end of the storage capacitor unit is connected to a first voltage input end(power source voltage VDD, Para-38);
(source or drain) of the driving transistor (M1) is connected to the first voltage input end(VDD);
 
the compensation unit(M2 and M3) is connected to a compensation control end(Sn), the gate electrode(fig.6) and a second electrode(drain or source) of the driving transistor(M1), and the current supply unit(data line Dm), and configured to, under the control of the compensation control end(Sn), control the current supply unit(data line) to be electrically connected to(when Sn is low level, transistor M2 is on, the data current IDATA flows from the data line Dm to the gate electrode of transistor M1), or electrically disconnected from(when Sn is high level, transistor M2 is off, gate of the transistor M1 is disconnected from the data line Dm), the gate electrode of the driving transistor(M1), and control the gate electrode of the driving transistor to be electrically connected to, or electrically disconnected from, the second electrode of the driving transistor(when Sn is low level, transistor M3 is on, transistor M1 is diode connected; when Sn is high level, transistor M3 is off, the gate and the second electrode of  M1 is disconnected);
 
the switching unit(M4) is connected to a light-emitting control end(En), the second electrode(drain or source) of the driving transistor(M1) and a first end(anode) of the light-emitting element(OLED), and configured to control the second electrode of the driving transistor to be electrically (anode)of the light-emitting element(OLED)under the control of the light-emitting control end(when En is low level, transistor M4 is on, drain or source of transistor M1 is connected to anode of OLED; when En is high level, drain or source of transistor M1 is disconnected from anode of OLED); and 

a second end(cathode) of the light-emitting element(OLED) is connected to a second voltage input end(reference voltage, fig.6, Para-38),

wherein the compensation unit comprises:
 
a first compensation transistor(transistor M2), a gate electrode of which is connected to the compensation control end(Sn, fig.6), a first electrode(drain or source) of which is directly connected to the gate electrode(gate of transistor M1) of the driving transistor(transistor M1), and a second electrode(source or drain) of which is connected to the current supply unit(data line Dm); and 
a second compensation transistor(transistor M3), a gate electrode of which is connected to the compensation control end(Sn, fig.6), a first electrode(source or drain) of which is connected to the second electrode(source or drain) of the driving transistor(M1, fig.6), and a second electrode(drain or source, M3) of which is connected to the gate electrode of the driving transistor(gate electrode of transistor M1).
claim 2, Kwon teaches the pixel circuit according to claim 1, wherein the driving transistor is a p-type transistor(p-type transistor M1, fig.6), the first voltage input end is a high voltage input end(power supply voltage VDD, Para-39), and the second voltage input end is a low voltage input end(reference voltage, Para-38); or the driving transistor is an n-type transistor, the first voltage input end is a low voltage input end, and the second voltage input end is a high voltage input end.

Regarding claim 4, Kwon as modified by Lee teaches the pixel circuit according to claim 1, wherein the first compensation transistor(transistor M2) and the second compensation transistor(transistor M3) are n-type transistors(n-type, fig.17), or p-type transistors(p-type, fig.6, Lee).

Regarding claim 5, Kwon teaches the pixel circuit according to claim 1, wherein the switching unit comprises a switching transistor(transistor M4, fig.6), a gate electrode(fig.6) of which is connected to the light-emitting control end(En), a first electrode(source or drain) of which is connected to the second electrode(drain or source) of the driving transistor (transistor M1), and a second electrode of which is connected to the first end(anode) of the light-emitting element(OLED). 
claim 6, Kwon teaches the pixel circuit according to claim 5, wherein the switching transistor is an n-type or a p-type transistor(p-type transistor, fig.6).

Regarding claim 7, Kwon teaches the pixel circuit according to claim 1, wherein the storage capacitor unit(capacitor C1) comprises a storage capacitor(C1)(without defining functionality of a component or component element, naming does not give weight to claim limitations), a first end(fig.6) of which is connected to the gate electrode of the driving transistor(M1), and a second end of which is connected to the first voltage input end(VDD, fig.6).

Regarding claim 8, Kwon teaches the pixel circuit according to claim 2, wherein the light-emitting element(organic EL element) comprises an organic light-emitting diode(OLED) (OLED), wherein the driving transistor(M1) is a p-type transistor(fig.6), the first end of the light-emitting element is an anode of the OLED(fig.6), and the second end of the light-emitting element is a cathode of the OLED(fig.6); or the driving transistor is an n-type transistor, the first end of the light-emitting element is a cathode of the OLED, and the second end of the light-emitting element is an anode of the OLED. 
Claim 9 is rejected for the same reason as mentioned in the rejection of claims 1, 2, 4, and 5. Since claim 9 recites identical claim limitations as in claims 1, 2, 4, and 5 except for minor wording and insignificant change in terminology.

Regarding claim 16, Kwon teaches a display device(organic EL display, fig.4, Para-34), comprising the pixel circuit according to claim 1(see the rejection of claim 1).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon(US 2003/0227262 A1) in view of Lee et al.(US 2007/0268220 A1)(herein after Lee).

Regarding claim 10, claim 10 recites identical claim limitations as in claims 1(part), 2, 4, and 5 except for the limitations “the current supply unit is a current source”.

Kwon teaches all the limitations cited in claim 10(see rejection of claims 1, 2, 4, and 5) except for the limitations, “the current supply unit is a current source”. Kwon also teaches the pixel circuit comprising both n-type transistor (figs.17, 19, 22, 23, 25) and p-type transistors(fig.6). 

However, Lee teaches a pixel circuit according to claim 1, wherein the light-emitting element comprises an OLED(OLED, fig.6A), the current supply unit is a current source(iDATA), the first voltage input end is a low voltage input(VSS) end for inputting a low voltage, and the second voltage input end is a high voltage input(VDD) end for inputting a high voltage, 

wherein the compensation unit comprises: a first compensation transistor(T, examiner interpreted T2 as compensation transistor, since no function of compensation transistor is defined in the claim), a gate electrode of which is connected to the compensation control end(Sn), a source electrode of which is (T4) (indirectly connected to gate of T4), and a drain electrode of which is connected to the current source(iDATA, fig.6A); and a second compensation transistor(T5)(examiner interpreted T5 as a second compensation transistor, since no function of compensation transistor is defined in the claim), a gate electrode of which 4Serial No. 16/323435Atty. Dkt. No. BOED0942PUSA Reply to Office Action of August 18, 2021PIUS1820866CN is connected to the compensation control end(Sn), a source electrode of which is connected to the drain electrode of the driving transistor(fig.6A), and a drain electrode of which is connected to the gate electrode of the driving transistor(T4, fig.6A),, wherein the switching unit comprises a switching transistor(T7, fig.6A), a gate electrode of which is connected to the light-emitting control end(Sn, fig.6A), a source electrode of which is connected to the drain electrode of the driving transistor(fig.6A), and a drain electrode of which is connected to a cathode of the OLED(fig.6A), wherein the switching transistor(T7), the driving transistor(T4), the first compensation transistor(T2) and the second compensation transistor(T5) are all n-type transistors(fig.5A). 

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Kwon with the teaching of Lee to include the feature in order to improve image quality of the display device.
Allowable Subject Matter

10.	Claims 11-15 are allowed. 

11.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 11: None of the cited arts on record, alone or in combination, provides a reasonable motivation to fairly teach or suggest the applicants’ claim invention, “a method for driving the pixel circuit, -------, the method comprises: at a compensation stage of each display period, controlling, by the switching unit, the second electrode of the driving transistor to be electrically disconnected from the first end of the light-emitting element under the control of the light-emitting control end, controlling, by the compensation unit, the current supply unit to supply a data current Idata to the gate electrode and the second electrode of the driving transistor under the control of the compensation control end, to enable the driving transistor to operate in a saturated state, enable a driving current of the driving transistor to be equal to the data current Idata, and set a potential at the gate electrode of the driving transistor to be a resetting voltage; and at a light-emitting stage of each display period, controlling, by the switching unit, the second electrode of 

Claims 12-15 are also allowed to because of their dependency on the allowed base claims respectively.

Conclusion

12.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Examiner Nate

13. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692